Citation Nr: 1760916	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  08-21 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an initial evaluation in excess of 60 percent for a coronary condition to include a heart condition and angina.

2. Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 C.F.R. § 3.317 (2017).

3. Entitlement to service connection for a sleep disorder, to include obstructive sleep apnea (OSA), to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 C.F.R. § 3.317.

4. Entitlement to service connection for tension headaches, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 C.F.R. § 3.317.

5. Entitlement to the payment of accrued benefits in light of the Veteran's receipt of military retired pay.

(The issue of eligibility for payment of attorney fees from past-due benefits is the subject of a separate decision of the Board issued this date.)


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to March 1960, from May 1960 to April 1963, and from June 1976 to April 1994.  He was stationed in Southwest Asia from December 1990 to May 1991.  

The Veteran died in June 2015, and the appellant is the Veteran's surviving spouse.  The Appellant has been substituted as the claimant in these matters.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky.  The Veteran's claims for COPD, a sleep disorder, a heart condition, and tension headaches were initially denied by a rating decision in April 2007.  In August 2014, the Board, in pertinent part, denied service connection for COPD, a sleep disorder, and tension headaches, and remanded the heart condition claim for additional development.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Veterans Court).  In April 2015, the Board's denial of service connection for COPD, a sleep disorder, and tension headaches was remanded by the Veterans Court pursuant to a Joint Motion for Remand (JMR) because the Board did not provide an adequate explanation as to why the Veteran's COPD, sleep disorder, and tension headaches were not classified as medically unexplained chronic multisymptom illnesses and to develop any medical evidence that may be necessary to make such a determination.

After the Veteran's death in June 2015, the COPD, sleep disorder, and tension headache claims were dismissed by the Board for lack of jurisdiction.

The Appellant was subsequently substituted in all of the Veteran's claims.  Service connection for a heart condition was then granted by a rating decision dated March 2016.  The Appellant was subsequently notified that this claim had been granted in May 2016.  This notification also advised the Appellant that payment was being withheld pending the receipt of additional information from the agency responsible for military retired pay.  The Appellant appealed the initial rating assigned to the Veteran's heart condition and claimed that the circumstances of this disability resulted in the Veteran's unemployability.  Although a claim for a total disability rating based on unemployability due to service-connected disability is ordinarily a part of every increased rating claim if reasonably raised by the record (see Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)), here, entitlement to TDIU is not before the Board because a claimant who is pursuing a claim for accrued benefits after substituting for a veteran in a claim pending at the time of the veteran's death may not expand a claim or add additional issues to a claim.  38 U.S.C. §§ 5121, 5121A (2012); 38 C.F.R. § 3.1010(f)(2).  The Appellant also asserted that she was entitled to payment of benefits despite the Veteran's receipt of retired pay.

After the Appellant was substituted for the Veteran, the COPD, sleep disorder and tension headache claims were returned to the Board in June 2017 and remanded for additional development again.

Neither the Veteran nor the Appellant requested a hearing regarding the issues on appeal when their substantive appeals were filed.

The issues of entitlement to service connection for COPD, a sleep disorder, tension headaches, and the propriety of withholding benefits due to the receipt of military retired pay are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's coronary condition was treated with a coronary bypass surgery on July 28, 2006, but otherwise manifested with a left ventricular ejection fraction (LVEF) greater than 30 percent, the onset of cardiac symptoms only after exercising to greater than 3 metabolic equivalents of task (MET), and without chronic congestive heart failure.


CONCLUSIONS OF LAW

1. The evidence of record does not meet the criteria to establish a rating for a coronary condition in excess of 60 percent prior to July 28, 2006, or from October 28, 2006.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7005, 7017 (2017).

2. The Veteran's coronary condition was treated by a coronary artery bypass graft on July 28, 2006, and consequently meets the criteria for a 100 percent disability rating from July 28, 2006 to October 28, 2006.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7017 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.  Here, required notice was provided by letter in January 2006.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished with respect to the Veteran's claims, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, with the exception of his service treatment records from his first two periods of service (1959 to 1960 and 1960 to 1963) have been associated with the claims file.  VA has determined that the records of the Veteran's in-service medical treatment from 1959 to 1960 and 1960 to 1963 cannot be obtained and the Veteran was appropriately notified of this finding in April 2007.  See 38 C.F.R. § 3.159(e).  Similarly, VA sought records from the Social Security Administration (SSA) regarding the Veteran's disabilities and received a communication from SSA that that agency was not in possession of any records regarding the Veteran's disabilities.  The Veteran was also notified of this in April 2012.  Id.  Where the Veteran has identified and authorized VA to obtain treatment records from non-VA providers, VA has either obtained those records or made the appropriate attempts to obtain them.  Finally, in April 2017, the Veteran's updated VA treatment records were associated with the claims file.

The Veteran was also provided with VA examinations that included an examination of his coronary condition in August 2006 and February 2012.  These examinations, along with the other evidence of record adequately describe the severity of Veteran's disabilities.  They were administered after a review of the Veteran's claims file and were conducted in conjunction with taking a history from the Veteran regarding the severity of his coronary condition.  Neither the Appellant nor her attorney has raised any issues with the adequacy of the examinations and opinions regarding the Veteran's coronary condition.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Increased Rating for a Coronary Condition

The Veteran's coronary artery condition and angina associated with hypertension is rated 60 percent disabling for the entirety of the appeal period.

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  Id.

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of a matter. VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's coronary condition was rated under 38 C.F.R. § 4.104, Diagnostic Code 7005, the code for arteriosclerotic heart disease/coronary artery disease.  The Veteran carries a diagnosis of coronary artery disease according to his post-service treatment records and the August and October 2006 VA examinations.  The February 2012 VA examination provides a diagnosis of ischemic heart disease and that the examination report notes that coronary artery disease was included in this diagnosis.  Coronary artery disease was also listed as the cause of the Veteran's death in June 2015.  The Veteran's condition was treated by a coronary artery bypass graft on July 28, 2006.

Under Diagnostic Code 7005, a 60 percent rating is assigned when a veteran experiences more than one episode of acute congestive heart failure in the most recent year; or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or a veteran has left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.

A 100 percent rating is assigned where a veteran has chronic congestive heart failure, or; where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; where the veteran has a LVEF of less than 30 percent.  Id.

Also relevant to the claim on appeal, a 100 percent rating is provided for 3 months following a hospital admission for coronary bypass surgery.  After this three month period, a continuing 100 percent rating is then available where the evidence manifests the same symptoms as the 100 percent criteria for coronary artery disease.  38 C.F.R. § 4.104, Diagnostic Code 7017.

The factors relevant to determining the appropriate rating for the Veteran's heart condition were measured only a few times during the appeal period.  In a non-VA treatment note dated July 2006, the Veteran's LVEF was measured at 45 percent.  An exercise stress test was performed, and the Veteran was able to reach 7.1 METs prior to the onset of chest pains.

The Veteran underwent coronary artery bypass grafting surgery on July 28, 2006.  A VA treatment note from August 2006 indicated that the Veteran remained employed, but was on work restrictions due to his recent heart surgery.  His then present condition prevented him from doing chores, participating in exercise, recreation, traveling, and moderately limited his ability to feed himself.  By the time of the VA examination in August 2006, the Veteran was on a leave of absence from work due to his heart condition.

A VA treatment record in October 2006 documented that the Veteran reported daily dizziness, dyspnea on mild exertion, and weekly fatigue.  A chest X-ray documented post-surgical changes related to the Veteran's July 2006 coronary bypass surgery and healing rib fractures.

The February 2012 VA examination diagnosed ischemic heart disease, and indicated that this was the same coronary condition that the Veteran was first diagnosed with in 2005.  It recorded his history of coronary bypass in 2006, and indicated that the Veteran did not have congestive heart failure.  Chest pains set in at between 5 and 7 METs, and the Veteran's LVEF was 40 percent.  The examiner indicated that the Veteran's heart condition did not impact his ability to work at this time.

The factors relevant to the diagnostic criteria do not appear to have been measured again prior to the Veteran's death in June 2015.  However, the Veteran's cause of death was listed as coronary artery disease and congestive heart failure was listed as a significant condition contributing to death but not resulting in the underlying cause of the Veteran's death.

Based on this evidence, the Board finds that the Veteran's condition met the criteria for a 100 percent rating from July 28, 2006, the date of his admission for coronary bypass surgery, to October 28, 2010, 3 months after his admission for bypass surgery.  38 C.F.R. § 4.104, Diagnostic Code 7017.

However, the Board finds that the evidence of record does not support a rating in excess of 60 percent during any of the remaining portions of the appeal period.  At all points during the appeal period the Veteran's LVEF was higher than 30 percent (the criteria for a 100 percent evaluation).  Similarly, the Veteran was able to exercise to the equivalent of more than 3 METs (the criteria for a 100 percent evaluation), and at least once able to achieve 7 METs prior to the onset of cardiac symptoms.  There is also no indication in the record that the Veteran suffered from chronic congestive heart failure.  The only evidence of congestive heart failure in the record is that it was a significant condition contributing to the Veteran's death, but his treatment records prior to his death do not contain that diagnosis, and there is no indication that his congestive heart failure was chronic at any point relevant to the appeal.  Consequently, the Board finds that, with the exception of the 3 month period after his admission for bypass surgery in July 2006, the Veteran's coronary artery disease was appropriately rated 60 percent disabling.  38 C.F.R. § 4.104, Diagnostic Code 7005 & 7017.

In reaching the conclusion that the Veteran's coronary artery disease did not warrant a rating in excess of 60 percent prior to July 28, 2006, or from October 28, 2006, the Board has considered the benefit of the doubt.  However, because the evidence or record weighs against the claim, the benefit of the doubt rule does not apply.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

A 100 percent disability rating is granted for coronary artery bypass graft surgery from July 28, 2006, to October 28, 2006, subject to the regulations governing the payment of monetary awards.

A rating in excess of 60 percent for a coronary condition is denied prior to July 28, 2006, and from October 28, 2006.


REMAND

The Board finds that a remand is required before a final adjudication of the claims regarding service connection for COPD, a sleep disorder, tension headaches, and the propriety of withholding the accrued benefits due to the Veteran's receipt of military retired pay.

First, with regard to COPD, a sleep disorder (diagnosed as obstructive sleep apnea), and tension headaches, the Veteran has claimed this conditions as a medically unexplained chronic multisymptom illnesses or manifestations of such an illness.  A medically unexplained chronic multisymptom illness is a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii) (2017).  In June 2017, the Board remanded these claims for an opinion as to whether these conditions were medically unexplained chronic multisymptom illnesses or manifestations of such an illness.  This resulted in an opinion that all three of these conditions were not medically unexplained chronic multisymptom illnesses and a description of the etiology of each of the three conditions.  However, the opinion does not address the pathophysiology of the conditions in question.  Consequently, the Board finds that an additional opinion is necessary to guide the Board in its adjudication.

Second, with respect to tension headaches, the Board finds that the most recent VA opinion, while addressing the question of the etiology of the Veteran's headache condition, relied in part, on an incorrect factual premise.  The examiner indicated that the Veteran did not have one complaint of headache during his active service.  However, the Veteran did report headaches during his service on at least two occasions, in October 1976 and March 1984.  Therefore, the Board finds that the opinion is not adequate to permit the Board to render a decision and an addendum opinion is required.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion based upon an inaccurate factual premise has no probative value).  Consequently, an additional opinion is required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (providing that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Finally, with respect to whether it was proper to withhold the award of accrued benefits due to the Veteran's receipt of retired pay prior to his death, it appears that the record is not complete.  In the letter that notified the Appellant that these accrued benefits would be withheld, VA indicated that this award was being withheld pending further information from the Defense Finance and Accounting Service (DFAS).  As recently as June 2017, the RO appeared to be attempting to obtain further information regarding the Veteran's retired pay by sending a letter.  Also in June 2017, the RO memorialized part of its attempts to obtain further information from DFAS, indicating that the RO had not yet received an expected Assets Evaluation Worksheet (AEW) from DFAS, and indicating that DFAS had expressed that it required further information from VA.  In July 2017, VA sent a memorandum to DFAS with enclosed copies of documents requested by DFAS.  However, no further information from DFAS appears in the record.  Thus, the evidence appears to document that the RO attempted to develop financial information from DFAS, a federal agency, unsuccessfully.  However, if this document cannot be obtained, the Appellant is entitled to a formal finding of this record's unavailability and notice of that finding.  38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran's claims file, to include this remand, to the VA examiner who provided the July 2017 opinions regarding the Veteran's COPD, sleep apnea, and tension headache conditions, and obtain an addendum opinion regarding the etiology AND pathophysiology of those conditions.  If that examiner is no longer available, arrange for an opinion from an appropriate substitute examiner.  The examiner should address the following:

(a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's COPD was caused or aggravated (worsened to any extent) by the Veteran's service, to include his service in Southwest Asia.

(b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tension headache condition had its onset in or was caused or aggravated (worsened to any extent) by the Veteran's service, to include his reports of headaches in treatment records from October 1976 and March 1984 and the Veteran's service in Southwest Asia.

(c) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's OSA had its onset in or was caused or aggravated (worsened to any extent) by the Veteran's service, to include his service in Southwest Asia.

(d) The examiner should also indicate whether any of the additional development accomplished changes the examiner's opinion as to whether the Veteran's COPD, tension headache, and OSA conditions were medically unexplained chronic multisymptom illnesses.  A medically unexplained chronic multisymptom illness is a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Signs or symptoms which may be manifestations of medically unexplained chronic multisymptom illness may also include, but are not limited to fatigue, skin signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, upper or lower respiratory systems signs or symptoms, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, and abnormal weight loss.

The examiner should provide a complete rationale for the opinions provided and should cite to the medical and competent lay evidence of record.  If it is the opinion of the examiner that the Veteran's COPD, tension headache, and OSA conditions were not medically unexplained chronic multisymptom illnesses, the rationale must include brief descriptions of the etiologies AND pathophysiologies of these conditions.

If, after consideration of all pertinent factors, it remains that any of the opinions sought cannot be given without resort to speculation, it should be so stated and the examiner must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

2. Make all efforts to locate any records from DFAS that remain outstanding, including the AEW discussed in the June 2017 report of general information.  If after exhaustive efforts the RO determines that these records do not exist or cannot otherwise be obtained, the RO should make a formal finding that these records cannot be obtained and the Appellant should receive notice as required by 38 C.F.R. § 3.159(e)(1).

3. Once the development described above has been completed, undertake any further development that may be indicated.  Then, readjudicate the claims on appeal.  If any claim remains denied, or less than the full benefit sought is granted, provide the Appellant and her attorney with an appropriate supplemental statement of the case and the requisite time to respond.  Then, if the claims file is otherwise in order, return the claims to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


